 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE GARCIA ALCAZAR,                             No. 2:17-CV-0282-JAM-DMC-P
12                      Petitioner,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    JEFF SESSIONS, et al.,
15                      Respondents.
16

17                 Petitioner, who is proceeding with retained counsel, brings this petition for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2241 challenging the denial of a custody determination

19   pursuant to Diouf v. Napolitano, 634 F.3d 1081 (9th Cir. 2011). Pending before the court is

20   respondents’ unopposed motion to dismiss (Doc. 8). The court agrees with respondents’

21   unopposed argument that the instant petition is now moot because petitioner has been removed

22   from the United States and is no longer in custody. See Picrin-Peron v. Rison, 930 F.2d 773 (9th

23   Cir. 1991).

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
 1                  Based on the foregoing, the undersigned recommends that respondents’ unopposed

 2   motion to dismiss (Doc. 8) be granted.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written objections

 6   with the court. Responses to objections shall be filed within 14 days after service of objections.

 7   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 8   Ylst,951 F.2d 1153 (9th Cir. 1991).

 9

10

11   Dated: December 6, 2018
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
